Order entered September 9, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00130-CV

                   KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                              V.

              ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-01907-E

                                          ORDER
       We GRANT appellants’ September 8, 2014 unopposed motion for an extension of time

to file a reply brief. Appellants shall file their reply brief on or before SEPTEMBER 24, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE